Exhibit 10.59

RESTRICTED STOCK UNIT AWARD NOTICE

Non-transferable

GRANT TO

[Name]

(“Grantee”)

by Torchmark Corporation (the “Company”) of

[No. of Shares] restricted stock units convertible into shares of its common
stock, par value $1.00 per share (the “Units”)

pursuant to and subject to the provisions of the Torchmark Corporation 2011
Non-Employee Director Compensation Plan, which is a sub-plan of the Torchmark
Corporation 2007 Long-Term Compensation Plan (collectively, the “Plans”) and to
the terms and conditions set forth on the following page (the “Terms and
Conditions”). By accepting the Units, Grantee shall be deemed to have agreed to
the terms and conditions set forth in this Notice and the Plans. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Plans.

Unless vesting is accelerated in accordance with the Plans, the Shares shall
vest in accordance with the following schedule:

 

Vesting Date

   Percent of Shares Vested  

Six (6) months after Grant Date

     100 % 

IN WITNESS WHEREOF, Torchmark Corporation, acting by and through its duly
authorized officers, has caused this Notice to be duly executed as of the Grant
Date, as indicated below.

 

TORCHMARK CORPORATION By:  

 

    Grant Date:  

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Vesting of Units. The Units have been credited to a bookkeeping account on
behalf of Grantee. The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):

(a) as to all of the Units, on the six (6) month anniversary of the Grant Date,
or

(b) the termination of Grantee’s service as a director of the Company by reason
of his or her Retirement, death or Disability, or

(c) the effective date of a Change in Control.

If Grantee’s service as a director of the Company terminates prior to the
Vesting Date for any reason other than as described in (b) above, Grantee shall
forfeit all right, title and interest in and to the Units as of the date of such
termination and the Units will be reconveyed to the Company without further
consideration or any act or action by Grantee.

2. Conversion to Stock. Unless the Units are forfeited prior to the Vesting Date
as provided in section 1 above, the Units will be converted to actual shares of
Stock on the date of termination of Grantee’s service as a director of the
Company for any reason. Shares of Stock will be registered on the books of the
Company in Grantee’s name as of the date of conversion and delivered to Grantee
as soon as practical thereafter, in certificated or uncertificated form, as
Grantee shall direct.

3. Dividend Equivalents. If and when dividends or other distributions are paid
with respect to the Stock while the Units are outstanding, the dollar amount or
fair market value of such dividends or distributions with respect to the number
of shares of Stock then underlying the Units shall be converted into additional
Units in Grantee’s name, based on the Fair Market Value of the Stock as of the
date such dividends or distributions were payable, and such additional Units
shall be fully vested as of such date.

4. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, hypothecated or otherwise encumbered to or in favor of any
party other than the Company or an Affiliate, or be subjected to any lien,
obligation or liability of Grantee to any other party other than the Company or
an Affiliate. Units are not assignable or transferable by Grantee other than by
will or the laws of descent and distribution; but the Committee may permit other
transfers in accordance with the Plans.

5. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the Units. Nothing
in this Notice shall interfere with or limit in any way the right of the Company
or any Affiliate to terminate Grantee’s service at any time, nor confer upon
Grantee any right to continue in the service of the Company or any Affiliate.

6. Amendment. The Committee may amend, modify or terminate this Notice without
approval of Grantee; provided, however, that such amendment, modification or
termination shall not, without Grantee’s consent, reduce or diminish the value
of this award in any way. Notwithstanding anything herein to the contrary, the
Committee may, without Grantee’s consent, amend or interpret this Certificate to
the extent necessary to comply with Section 409A of the Code and Treasury
regulations and guidance with respect to such law.

7. Plans Control. The terms contained in the Plans shall be and are hereby
incorporated into and made a part of this Notice and this Notice shall be
governed by and construed in accordance with the Plans. In the event of any
actual or alleged conflict between the provisions of the approved Plans and the
provisions of this Notice, the provisions of the Plans shall be controlling and
determinative.

8. Successors. This Notice shall be binding upon any successor of the Company,
in accordance with the terms of this Notice and the Plans.

9. Severability. If any one or more of the provisions contained in this Notice
is invalid, illegal or unenforceable, the other provisions of this Notice will
be construed and enforced as if the invalid, illegal or unenforceable provision
had never been included.

10. Notice. Notices hereunder must be in writing and either personally delivered
or sent by registered or certified United States mail, return receipt requested,
postage prepaid. Notices to the Company must be addressed to Torchmark
Corporation, 3700 South Stonebridge Drive, McKinney, Texas 75070, Attn:
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.

 